TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00426-CV



                           ATX Painting Company, Inc., Appellant

                                                v.

                            Fine Line Commercial, LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-15-006001, HONORABLE TODD T. WONG, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant ATX Painting Company, Inc. has filed an unopposed motion to dismiss the

appeal, stating that it no longer wishes to pursue the appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justice Goodwin and Bourland

Dismissed on Appellant’s Motion

Filed: September 2, 2016